Exhibit 10.5
 
AGREEMENT BETWEEN
AFRICAN GRAPHITE, INC. AND
360 PARTNERS, LLC
 
This Independent Consultant Agreement (“Agreement”) is made and entered into on
September 2, 2013, between AFRICAN GRAPHITE, INC., a Nevada corporation, whose
principal business address is at 318 N. Carson St., Suite 208, Carson City, NV
89701 (hereinafter referred to as “AFGI”) and 360 PARTNERS, LLC, a Nevada
Limited Liability Corporation, whose mailing address is at 18 S. La Senda Dr.,
Laguna Beach, CA 92651 (hereinafter referred to as “Consultant”).
 
In consideration of the mutual covenants set forth below, AFGI and Consultant
enter into the Agreement as set forth below.
 
1.  START
 
This Agreement shall be effective immediately upon execution.
 
2.      TITLE AND DUTIES
 
A.     Title
 
The Consultant shall appoint its Managing Partner Charles C. Bream III (“CB”) to
serve in the capacity of Director, Chief Executive Officer, President, CFO and
Treasurer.
 
B.     Essential Functions and Duties
 
The essential functions and duties expected of the Consultant shall be such as
customarily performed by persons in similar positions, as well as such other
duties as may be assigned from time to time by AFGI.
 
C.     Supervision and Reporting
 
The Consultant shall report to the Chairman and the Board of Directors of AFGI.
 
D.     Duty of Loyalty and Best Efforts
 
Consultant shall devote working time, attention, knowledge, and skills to AFGI’s
business interests and shall do so in good faith, with best efforts, and to the
reasonable satisfaction of AFGI. It is understood that the Consultant has other
business interests that may demand substantial time.
 
3.      COMPENSATION TERMS
 
A.     Stock Grant
 
Consultant shall receive 38,462 restricted shares of common stock in AFGI,
subject to adjustment for any stock splits, on or before the closing date of the
private placement financing simultaneous with the planned AFGI going-­‐public
transaction, estimated to occur on November 1, 2013.
 
 
1

--------------------------------------------------------------------------------

 
 
B.     Stipend
 
Consultant shall receive a stipend of USD $3,000 (three thousand dollars) per
month which shall be payable in arrears in equal monthly installments. The first
such payment shall be at the closing of the private placement financing
simultaneous with the planned AFGI going-public transaction, estimated to occur
on November 1, 2013.
 
C.     Expense Reimbursement
 
Consultant shall be entitled to reimbursement of expenses incurred in the
performance of the functions and duties under this Agreement. In order to
receive reimbursement, Consultant must obtain advance approval from the Chairman
for any expense greater than $100, and must timely provide AFGI with an itemized
account of all expenditures, along with suitable receipts therefor. Reimbursable
expenses will include travel / mileage, and pro-rata cell phone.
 
4.     PROPERTY RIGHTS
 
A.     Records and Accounts
 
Consultant agrees that all those records and accounts maintained during the
course of consultancy are the property of AFGI.
 
B.     Return Upon Termination
 
Consultant agrees that upon termination he will return to AFGI all of AFGI’s
property, including, but not limited to, intellectual property, trade secret
information, customer lists, operation manuals, records and accounts, materials
subject to copyright, trademark, or patent protection, customer and AFGI
information, business documents, reports, and other items as applicable.
 
C.     Copyrights, Inventions and Patents
 
Consultant understands that any copyrights, inventions or patents created or
obtained, in part or whole, by Consultant during the course of this Agreement
are to be considered “works for hire” and the property of AFGI. Consultant
assigns to AFGI all rights and interest in any copyright, invention, patents or
other property related to the business of the AFGI.
 
5.      INDEMNIFICATION FOR THIRD PARTY CLAIMS
 
AFGI and its principals, and Consultant agree to the provisions with respect to
the indemnification provisions set forth in Schedule I, the terms of which are
incorporated herein in their entirety. Schedule I is an integral part of this
Agreement and shall survive any termination or expiration of this Agreement.
 
AFGI shall provide Consultant with full D&O insurance coverage within 60 days of
the Closing of the aforementioned PIPE investment.
 
 
2

--------------------------------------------------------------------------------

 
 
6.      MEDIATION AND BINDING ARBITRATION
 
AFGI and Consultant agree to first mediate and may then submit to binding
arbitration any claims that they may have against each other, of any nature
whatsoever, other than those prohibited by law or for workers compensation,
unemployment or disability benefits, pursuit to the rules of the American
Arbitration Association in Orange County, California, United States of America.
 
7.      TERMINATION
 
A. Term
 
This Agreement shall have an initial Term of six (6) months, and automatically
renew for another six (6) months unless previously terminated in writing. It may
be renewed upon the mutual written consent of AFGI and Consultant for periods
beyond 12 months.
 
8.      MISCELLANEOUS PROVISIONS
 
A.     Notices
 
Consultant agrees that any notices that are required to be given under this
Agreement shall be given in writing, sent by certified mail, return receipt
requested, to the principal place of business of AFGI or mailing address of the
Consultant as set forth herein.
 
AFRICAN GRAPHITE, INC.
318 N. Carson St., Suite 208
Carson City, NV 89701
 
360 PARTNERS, LLC
Attn: Charles C. Bream III
18 S. La Senda Dr.
Laguna Beach, CA 92651
 
B.     Entire Agreement
 
This Agreement represents the complete and exclusive statement of the consulting
agreement between AFGI and Consultant. No other agreements, covenants,
representations or warranties, express or implied, oral or written, have been
made by the parties concerning their consulting agreement.
 
C.     Prior Agreements or Understandings
 
This Agreement supersedes any and all prior Agreements or understandings between
the parties, including letters of intent or understanding, except for those
documents specifically referred to within this Agreement.
 
D.     Modifications
 
Any modifications to this Agreement may only be done in writing between the
parts.
 
 
3

--------------------------------------------------------------------------------

 
 
E.     Severability of Agreement
 
To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.
 
F.     Waiver of Breach
 
The waiver by AFGI of a breach of any provision of this Agreement by Consultant
shall not operate as a waiver of any subsequent breach by the Consultant. No
waiver shall be valid unless placed in writing and signed by AFGI.
 
G.     Choice of Law, Jurisdiction and Venue
 
Consultant agrees that this Agreement shall be interpreted and construed in
accordance with the laws of the State of Nevada and that should any claims be
brought against AFGI related to terms or conditions of employment it shall be
brought within a court of competent jurisdiction within the State of Nevada.
Consultant also consents to jurisdiction of any claims by AFGI related to the
terms or conditions of employment by a court of competent jurisdiction within
the State of Nevada.
 
AFRICAN GRAPHITE, INC.
             
/s/ Michael Doron
 
 
 
MICHAEL DORON
 
Date: September 2, 2013
         
Chairman and Secretary
 
 
 

 
360 PARTNERS, LLC
              /s/ Charles C. Bream III       CHARLES C. BREAM III  
Date: September 2, 2013
         
Managing Partner
     

 
 
4

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
INDEMNIFICATION PROVISION
 
This Indemnification Provision between 360 Partners, LLC ("Consultant”) and
African Graphite, Inc. (“AFGI”) and its principals in connection with the
Consulting Agreement between those parties dated September 27, 2013.
 
AFGI and its principals hereby agree to indemnify, defend, save, and hold
harmless Consultant and any Consultant member or affiliate from and against all
claims, liabilities, causes of action, damages, judgments, attorneys’ fees,
court costs, and expenses which arise out of or are related to the Consultant’s
performance of this Agreement, failure to perform job functions or duties as
required, or result from conduct while engaging in any activity outside the
scope of this Agreement, before, during or after the termination of this
Agreement. AFGI understands that this obligation of indemnification survives the
expiration or termination of this Agreement and will be the maximum protection
permitted by law.
 
Additional terms of this Indemnification Provision are agreed to as follows:
 
a)     Right to Indemnification.
 
Consultant and any Consultant member or affiliate who was or is a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (“Proceeding”), by reason of the fact that he or she, or a person
of whom he or she is the legal representative, is or was a director or officer
of the Corporation or, as a director or officer of the Corporation, is or was
serving at the written request of the Corporation’s Board of Directors or its
designee as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether the basis of such Proceeding is
alleged action in an official capacity as a director, officer, trustee, employee
or agent or in any other capacity, shall be indemnified and held harmless by the
Corporation to the fullest extent authorized by law, including but not limited
to U.S., Nevada and California General Corporation Laws, as the same exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Corporation to provide broader
indemnification rights than said Law permitted the Corporation to provide prior
to such amendment), against all expenses, liability and loss (including
attorney’s fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by such person
in connection therewith; provided, however, that the Corporation shall indemnify
any such person seeking indemnity in connection with an action, suit or
proceeding (or part thereof) initiated by such person only if such action, suit
or proceeding (or part thereof) initiated by such person was authorized by the
board of directors of the Corporation. Such right shall include the right to be
paid by the Corporation expenses, including attorney’s fees, incurred in
defending any such Proceeding in advance of its final disposition; provided,
however, that the payment of such expenses in advance of the final disposition
of such Proceeding shall be made only upon delivery to the Corporation of an
undertaking, by or on behalf of such director or officer, in which such director
or officer agrees to repay all amounts so advanced if it should be ultimately
determined by a court or other tribunal that such person is not entitled to be
indemnified under this Section or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
b)     
Right of Claimant to Bring Suit.

 



 
  (i)
If a claim under paragraph (a) is not paid in full by the Corporation within
thirty days after a written claim therefor has been received by the Corporation,
the claimant may any time thereafter bring suit against the Corporation to
recover the unpaid amount of the claim and, if successful in whole or in part,
the claimant shall be entitled to be paid also the expense of prosecuting such
claim. In any such action, the burden of proof shall be on the Corporation to
prove the claimant is not entitled to such payment.

 

 
  (ii)
Neither the failure of the Corporation (including its Board of Directors,
independent legal counsel, or its shareholders) to have made a determination
prior to the commencement of such action that the claimant is entitled to
indemnification or advancement under the circumstances, nor an actual
determination by the Corporation (including its Board of Directors, independent
legal counsel, or its shareholders) that the claimant is not entitled to
indemnification or advancement, shall be a defense to the action or create a
presumption that the claimant is not entitled to indemnification or advancement.

 
c)     
Contractual Rights; Applicability. The right to be indemnified or to the
reimbursement or advancement of expenses pursuant hereto (i) is a contract right
based upon good and valuable consideration, pursuant to which the person
entitled thereto may bring suit as if the provisions hereof were set forth in a
separate written contract between the Corporation and the director or officer,
(ii) is intended to be retroactive and shall be available with respect to events
occurring prior to the adoption hereof, and (iii) shall continue to exist after
the rescission or restrictive modification hereof with respect to events
occurring prior thereto.

 
d)     
Requested Service. Any director or officer of the Corporation serving, in any
capacity, and any other person serving as director or officer of, (i) another
organization of which a majority of the outstanding voting securities
representing the present right to vote for the election of its directors or
equivalent executives is owned directly or indirectly by the Corporation, or
(ii) any employee benefit plan of the Corporation or of any organization
referred to in clause (i), shall be deemed to be doing so at the written request
of the Corporation’s Board of Directors.

 
 
5

--------------------------------------------------------------------------------

 
 
e)     
Non-Exclusivity of Rights. The rights conferred on any person by paragraphs (a)
through (d) above shall not be exclusive of and shall be in addition to any
other right which such person may have or may hereafter acquire under any
statute, provision of the Certificate of Incorporation, Code of Regulations,
bylaws, agreement, vote of shareholders or disinterested directors or otherwise.

 
f)     
Insurance. The Corporation may maintain insurance, at its expense, to protect
itself and any such director, officer, employee or agent of the Corporation or
another corporation, partnership, joint venture, trust or other enterprise
against such expense, liability or loss, whether or not the Corporation would
have the power to indemnify such person against such expense, liability or loss
under U.S., Nevada, or California General Corporation Law.

 
g)    
Contractual Rights; Applicability. The right to be indemnified or to the
reimbursement or advancement of expenses pursuant hereto (i) is a contract right
based upon good and valuable consideration, pursuant to which the person
entitled thereto may bring suit as if the provisions hereof were set forth in a
separate written contract between the Corporation and the director or officer,
(ii) is intended to be retroactive and shall be available with respect to events
occurring prior to the adoption hereof, and (iii) shall continue to exist after
the rescission or restrictive modification hereof with respect to events
occurring prior thereto.

 
h)    
Requested Service. Any director or officer of the Corporation serving, in any
capacity, and any other person serving as director or officer of, (i) another
organization of which a majority of the outstanding voting securities
representing the present right to vote for the election of its directors or
equivalent executives is owned directly or indirectly by the Corporation, or
(ii) any employee benefit plan of the Corporation or of any organization
referred to in clause (i), shall be deemed to be doing so at the written request
of the Corporation’s Board of Directors.

 
i)     
Non-Exclusivity of Rights. The rights conferred on any person by paragraphs (a)
through (d) above shall not be exclusive of and shall be in addition to any
other right which such person may have or may hereafter acquire under any
statute, provision of the Certificate of Incorporation, Code of Regulations,
bylaws, agreement, vote of shareholders or disinterested directors or otherwise.

 
j)     
Insurance. The Corporation may maintain insurance, at its expense, to protect
itself and any such director, officer, employee or agent of the Corporation or
another corporation, partnership, joint venture, trust or other enterprise
against such expense, liability or loss, whether or not the Corporation would
have the power to indemnify such person against such expense, liability or loss
under U.S., Nevada, or California General Corporation Law.

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
6

--------------------------------------------------------------------------------

 
 
Read and agreed to:
              /s/ Charles C. Bream III      
CHARLES CLIFFORD BREAM III
 
Date: September 2, 2013
         
Managing Partner
     

 
360 Partners, LLC
 
/s/ Michael Doron
     
MICHAEL DORON
 
Date: September 2, 2013
 

 
Chairman and Secretary
 
AFRICAN GRAPHITE, INC.
 
7

--------------------------------------------------------------------------------